DETAILED ACTION

1. The present application is being examined under the pre-AIA  first to invent provisions. 

2. Applicant’s amendment, filed 08/02/2021, has been entered.

    Claims 7-9 and 14-76 have been previously canceled.

    Claims 1 and 81 have been amended.

    Claim 82 has been added.

    Claims 1-6, 10-13 and 77-82 are pending.

3. It is noted that the Document Type for an Information Disclosure Statement filed 11/09/2021, calling attention to Commonly Owned Patent Application is acknowledged.

    Applicant’s remarks in the Information Disclosure Statement / Transmittal Letter do not limit the information to the claims, drawings and specification.

      Note that this submission is not compliant with 37 CFR 1.98 (a)(1).
      Note that applicant remarks that copies of certain references, information as well as the copies of the cited U.S. Patent applications have not been submitted.

     Accordingly, applicant should not conclude that the examiner has reviewed or will review the file contents of these applications, if the attorney has not been contacted, as indicated in this transmittal. 

37 CFR 1.98(a)(2)(iii)  requires a copy of a pending U.S. application that is being cited in an IDS if (A) the cited information is not part of the specification, including the claims, and the drawings (e.g., an Office Action, remarks in an amendment paper, etc.), or (B) the cited application is not stored in the USPTO’s IFW system.
      The requirement in 37 CFR 1.98(a)(2)(iii)  for a legible copy of the specification, including the claims, and drawings of each cited pending U.S. patent application (or portion of the application which caused it to be listed) is sua sponte waived where the cited pending application is stored in the USPTO’s IFW system.
     This waiver is limited to the specification, including the claims, and drawings in the U.S. application (or portion of the application). If material other than the specification, including the claims, and drawings in the file of a U.S. patent application is being cited in an IDS, the IDS must contain a legible copy of such material.

   The information disclosure statement filed 11/09/2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.



                                                  REASONS FOR ALLOWANCE

4. The following is an Examiner's Statement of Reasons for Allowance:  

    Upon reconsideration of amended claim 81, filed 08/02/2021, 
     the previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph written description has been withdrawn.

     Upon reconsideration of amended claim 1, particularly to the cancellation of urine”, filed 08/02/2021, the previous rejection under 35 U.S.C. 103(a) has been withdrawn.

      Upon reconsideration of applicant’s arguments, filed 08/02/2021, and applicant’s request for Corrected Filing Receipt, filed 11/09/2021, to identify the instant application as a Division of Prior Application USSN 15/596,468 and the filing of an Updated Filing Receipt entered on 11/12/2021,
      the previous rejections under non-statutory-type double patenting have been withdrawn.
to permit this application to issue.     

    As indicated previously in U.S. Patent Nos. 10,233,245 and 9,493.567, 
    the claims recite methods of treating a patient with natalizumab, where the methods required the steps of monitoring the patient for indicators of PML where the monitoring comprise detecting seroconversion and/or an increasing titer of JCV antibodies in the patient’s blood,; #147) are deemed free of the prior art, 
     which has been supported by the 2013 FDA label (1449; #189) and Bloomgren 2012 (1449; #147) and prosecution in the priority applications / U.S. patents. 

    Previously withdrawn and newly added claims as a result of an election of species requirement, are all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement requires invention Group III, as set forth in the Office Action mailed on 10/14/2010, is hereby withdrawn and newly added claims 45-47 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction / election of species requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
     Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

     In turn, the claims 1-6, 10-13 and 77-82 are deemed allowable.

5.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
November 13, 2021